Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (PG Pub. 2008/0234898) in view of Koch et al. (WO2010017992).
Regarding claims 1, 12 and 16, Weiner et al. teach a vehicle comprising an object detection apparatus comprising a first plurality of optical fibers embedded in a surface of a vehicle embedded in in a first plurality of fabric strands wherein the first plurality of optical fibers are positioned adjacent to each other and oriented along a first direction and are configured to receive light emitted onto the first plurality of optical fibers, a second plurality of optical fibers embedded  in a surface of a vehicle embedded in a second plurality of fabric strands wherein the second plurality of optical fibers are positioned adjacent to each other and oriented along a second direction transverse to the first direction and are configured to receive light emitted onto the second plurality of optical fibers, and a detector to detect light received into at least some of the first plurality of optical fibers and into at least some of the second plurality of optical fibers and to create data configured to be processed to identify an object adjacent to the object detection apparatus wherein the data is based on the light received into the first plurality of optical fibers and the light received into the second plurality of optical fibers [Abstract, 0001, 0069, 0082 and Figure 4].  Weiner also teaches the apparatus comprises a processor, one or more memory modules, and machine readable instructions stored in the one or more memory modulus that when executed by the processor cause the processor to identify an object adjacent to object detection apparatus based on the light received into the first plurality of optical fibers and the light received into the second plurality of optical fibers [0077-0079]. Weiner is silent regarding core and cladding of the optical fibers and the light being ambient light impinging on the surface of the optical fibers. However, Koch et al. teach optical fibers with an inner core and an outer cladding positioned around the inner core configured to ambient light impinging onto an outer surface of the optical fibers in order to measure position and movement and for economies. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the optical fibers including first and second optical fibers with an inner core and an outer cladding positioned around the inner core configured to ambient light impinging onto an outer surface of the optical fibers of Koch et al in Weiner in order to measure position and movement and for economies and arrive at the claimed invention.
Regarding claim 2, the first plurality of optical fibers and the second plurality of optical fibers are coupled to the detector [Figures 1-2].
Regarding claim 3, the first plurality of optical fibers and the second plurality of optical fibers define a two dimensional grid [Figure 4] of pixels at points where one of the first plurality of optical fibers crosses one of the second plurality of optical fibers and wherein the detector detects light emitted onto each pixel of the grid of pixels and the data is based on the light emitted onto each pixel. 
Regarding claims 4-6 and 8, a portion of at least one of the first plurality of optical fibers and a portion of at least some of the second plurality of optical fibers comprise a grating as Weiner teach Bragg grating can be used and it would have been obvious to one of ordinary skill in the art to use the Bragg grating in the first and second plurality of fibers in order to provide highly precise measurements. Further, Weiner teaches that the at least one first plurality of optical fibers or the at least one second plurality of optical fibers  which both may have a Bragg grating is configured such that the at least one of the first plurality of optical fibers or the at least one of the second plurality of optical fibers only receive light having a wavelength with a predetermined range of wavelengths and only receive light having an angle of incidence within a predetermined range of angles of incidence [0053]. Further, it would have been obvious to one of ordinary skill in the art to arrive at the claimed selection of wavelength and angles of incidence in order to tailor the apparatus as taught by Weiner. Given, Weiner teaches the grating, Weiner is considered to read on the claimed portion of the first fiber of the first set of optical fibers comprises a first grating configured such that the first fiber of the first set of optical fibers receives light having a first wavelength and a portion of a second fiber of the first set of optical fibers comprises a second grating configured to such that the second fiber of the second set of optical fibers receives light having a second wavelength as the first and second wavelengths are not required to be different by the present claim language. 
 Regarding claim 7, the first set of optical fibers are embedded in at least one of the first plurality of fabric strands. 
Regarding claim 9, Weiner teaches a system comprising the object detection apparatus of claim 1, and a light source positioned adjacent to the object detection apparatus such that when the object is positioned between the light source and the object detection apparatus, light emitted by the light source will be partially blocked by the object such that the light will illuminate a first subset of the first plurality of optical fibers and the second plurality of optical fibers and will not illuminate a second subset of the first plurality of optical fibers and the second set of optical fibers due to the weight of the person in the seat. 
Regarding claim 10, as set forth above, Weiner teaches that the at least one first plurality of optical fibers or the at least one second plurality of optical fibers  which both may have a Bragg grating is configured such that the at least one of the first plurality of optical fibers or the at least one of the second plurality of optical fibers only receive light having a wavelength with a predetermined range of wavelengths and only receive light having an angle of incidence within a predetermined range of angles of incidence [0053]. Therefore, Weiner teaches the light source emits a light at a first wavelength (as only one wavelength is required by this claim language) and at least one of the first plurality of optical fibers and at least one of the second plurality of optical fibers are configured to receive light at the first wavelength. 
Regarding claim 11, Weiner is silent regarding the light source emitting infrared light. However, it would have been obvious to one of ordinary skill in the art to use any light, including infrared light, as Weiner teaches a light source generically and infrared light is known in the art.
 Regarding claim 13, the machine readable instructions stored in  the one or more memory modules  when executed by the processor cause the processor to identify one or more characteristics of the objects based on the light emitted onto the first plurality of optical fibers and the second plurality of optical fibers such as weight and position.
Regarding claim 14, the machine readable instructions stored in the one or more memory modules when executed by the processor cause the processor to implement a machine learning algorithm to identify the object [0087-0103].
Regarding claim 15, the machine learning algorithm is trained using training data comprising data of the light emitted onto the first plurality of optical fibers and the second plurality of optical fibers when a plurality of different objects are positioned adjacent to the object detection apparatus as Weiner teaches takin data and storing it to enhance the algorithm [0019]. Further, it would have been obvious to one of ordinary skill in the art to use training date to improve the algorithm based on data of the light emitted onto the first plurality of optical fibers and the second plurality of optical fibers when a plurality of different objects are positioned adjacent to the object detection apparatus as a simple means of improving the apparatus date accuracy as is known in the art.
Regarding claim 17, the machine readable instructions stored in the one or more memory modules when executed by the processor cause the processor to implement a machine learning algorithm to identify the object. 
Regarding claim 18, Weiner is silent regarding the fibers embedded in a headliner. However, Weiner teaches use of such a fabric in not only weight sensing, but determining systems and US Patent 6,712,387 which Weiner references teaches using the headliner fabric to determine position of an object and therefore it would have been obvious to one of ordinary skill in the art to have the first plurality of optical fibers and the second plurality of optical fibers embedded in the headliner of a vehicle for object detection. 
Regarding claims 19-20, Weiner teach the fabric can be used in the seat back for children, but are silent regarding it being in the drivers’ seat. However, it would have been obvious to one of ordinary skill in the art to use the fabric in the seat back and the machine readable instructions stored in the one or more memory modules when executed cause the processor to identify a posture of a driver of the vehicle based on the light received into the first plurality of optical fibers and the second plurality of optical fibers.  Further, it would have been obvious to one of ordinary skill in the art for the data showing the posture or position against the seat back can show the driver is not in distress (i.e. in position for the airbag to deploy) and therefore the machine readable instructions stored in the one or more memory modules when executed cause the processor to determine whether the driver is in  distress (or in this case not in distress) based on the position of the driver.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
	Applicant argues Weiner does not teach the new claim limitations. Weiner is not used to meet the new claim limitations. Koch teaches the new limitations as set forth above. Applicant is invited to amend the claims over the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789